UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6123



JOSEPH H. GRAVES,

                                              Plaintiff - Appellant,

          versus


J. E. GUNJA; W. C. HENDERSON; FINGER; BANEY;
S. CRUMP,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-3753-JFM)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph H. Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph H. Graves, a federal inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Graves v. Gunja, No.

CA-99-3753-JFM (D. Md. Dec. 28, 1999).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 23, 1999, the district court’s records show that it was
entered on the docket sheet on December 28, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2